Per Curiam.
This 'cause being reached in its regular order on the docket for final disposition, was referred by the court to its Commissioners for investigation, and they having reported that the said cause was submitted' on abstracts of the record without exceptions thereto, and that such abstracts contain no assignments of error, and the court *311upon examination finding their report to be correct, it is, therefore, considered, ordered and adjudged that the said cause be, and the same is hereby,'dismissed at the cost of the appellant.